Reese, C. J.,
dissenting.
I have read the evidence in this case on the part of the state and the testimony offered by the defense. As a general thing the accused sustained himself remarkably well under a severe and, to say the least, a zealous cross-examination. True, there are some contradictions in his testimony, but the adroit way in which the questions were, in some instances, propounded would, with almost any witness, when we consider the length and scope of the cross-examination, tend to produce mistakes and apparent contradictions. But I lay aside all evidence offered by the defense, and consider that for the prosecution alone. I freely admit the evidence impresses me more or less strongly with the belief that the accused is guilty of the murder of Frankland. But, as the case is here upon the contention that the verdict of the jury is not sustained by sufficient evidence, it is our duty to examine that evidence and decide if it is sufficient to justify the taking of a human life. The evidence by which it is sought to connect the accused with the killing of Frankland is all circumstantial. There is no direct proof anywhere in the *575record that he committed the deed. He was seen in company with Frankland, publicly, a short time before the body of Frankland was discovered. He was in possession of Frankland’s watch a very short time after the assault was made. He made no effort to secrete the watch, exhibited it openly, sold it, and voluntarily informed the police officers where it had been sold, and took them to the place where the sale had occurred. The clothing and knife upon which it is claimed blood stains were found were in the possession of the prosecution during the whole time intervening between noon of the next day after the murder and the date of the trial, and no effort was made to have the alleged blood stains submitted to a microscopical examination or to any other scientific test, and the state depended solely upon the unreliable testimony of the police officers, who were willing to testify that the stains upon the clothing and knife were blood, basing their testimony upon a visual inspection. These articles were kept during those long months in the city of Omaha, and within a stone’s .throw almost of any number of accomplished scientists who could have demonstrated the fact •of the presence or absence of blood to a certainty, and at a minimum of expense, if the cost had been anything. A human life was at stake on the trial. The test of the stains could have put the question of the existence or absence of blood at rest and beyond all dispute. The prosecution saw proper to try the case without this test. The A B C of the law of evidence is that the evidence produced must be the best of which the case is susceptible. I grant the evidence introduced was competent, but the most convincing evidence of the character of those alleged stains would be the scientific test. Science can detect the existence of fresh blood, fresh blood dried, and dried blood. It seems to me there was no good reason for entering upon that trial without the tests having been made, and resorting to the wholly untrustworthy testimony of the police. The testimony of the harlot as to her smelling blood was equally untrustworthy. The fact of the accused *576scratching his coat sleeve is of slight persuasive force. We all have done it. We all do it. I base this dissent solely upon the ground that the evidence of the guilt of accused is not sufficient to justify the extreme penalty of the law. Admitting that the rules of evidence were not violated in this trial, and that all the evidence adduced Avas the best of AAiiich the case- was susceptible, we are yet confronted with the fact that every word of the criminating evidence offered may be absolutely true, and yet the accused be innocent.
The evidence produced by which it Avas sought to connect plaintiff in error with this murder was what is denominated circumstantial, the introduction of which is approved by the law of the land, and some features of the case are persuasive that he is the guilty party. But is that sufficient to justify the taking of his life and thereby closing the door against the truth should it be that he is not guilty? For one, I say: No. I am Avilling to join in an affirmance with the penalty of life imprisonment, but am not willing to affirm the death sentence, and hope the day of execution may be deferred until at least one month after the probable adjournment of the legislature, as it is possible the law may be changed so as to abolish the death penalty if the conviction is based upon circumstantial evidence. Circumstantial evidence is often a valuable aid in the detection of crime, but it is frequently misleading, and is believed by many to be unreliable and dangerous, in which I concur.